Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2006

Blacknall v. Citarella
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3694




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Blacknall v. Citarella" (2006). 2006 Decisions. Paper 1689.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1689


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    BPS-105
                                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 NO. 05-3694
                                _____________

                          MICHAEL BLACKNALL,
                                    Appellant

                                        v.

          CHRISTOPHER CITARELLA; STEVEN GEORGALAS;
           WILLIAM V. LEVERONI; THOMAS V. FOTIGANTE;
              JOHN DOE ZIPERSON; JOSEPH W. OXLEY;
            MONMOUTH COUNTY SHERIFF DEPARTMENT;
     MONMOUTH COUNTY; GARY J. HILTON; CLIFFORD DANIELS;
MONMOUTH COUNTY CORRECTIONAL FACILITY; DORTHY H. AVALLONE;
TOWNSHIP OF FREEHOLD; FREEHOLD TOWNSHIP POLICE DEPARTMENT;
 JOHN DOE, CHIEF OF POLICE; LAWRENCE LOOS; JANE VITULLI; JERRY
    KIWIT; MICHAEL SMITH, all in their Individual and Official Capacities
                        _________________

                On Appeal From the United States District Court
                       For the District of New Jersey
                        (D.C. Civil No. 04-cv-01679)
                     District Judge: Anne E. Thompson
                             ________________

      Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                               January 26, 2006

          Before: RENDELL, AMBRO and BECKER, Circuit Judges.

                           (Filed: January 31, 2006)
                                  ____________________

                                OPINION OF THE COURT
                                ______________________


PER CURIAM

       On April 29, 2000, Michael Blacknall was arrested by Monmouth County

Corrections Officer Christopher Citarella outside the VFW Hall in Freehold Township,

New Jersey. On February 15, 2001, following a jury trial, Blacknall was convicted in the

Superior Court of New Jersey, Monmouth County, of third-degree aggravated assault on a

police officer and third-degree resisting arrest. Blacknall was sentenced to a term of five

years’ imprisonment, with a two-year parole disqualifier.

       On April 10, 2002, Blacknall submitted the underlying pro se complaint pursuant

to 42 U.S.C. § 1983 and § 1985 in the United States District Court for the District of New

Jersey. In his complaint, Blacknall alleged that the defendants violated his civil rights

during his arrest and trial. Specifically, Blacknall alleged claims of false arrest or

imprisonment, excessive force, perjury and falsification of evidence, failure to train, and

conspiracy. Blacknall sought declaratory and injunctive relief, as well as compensatory

and punitive damages. In answering Blacknall’s complaint, the defendants asserted

cross-claims for contribution and indemnification, and eventually moved for summary

judgment based upon the doctrine of issue preclusion.1


   1
     Shortly after his arrest, Blacknall filed a simple assault complaint against Officer
Citarella based on the events of April 29, 2000. Following a hearing in Freehold County

                                              2
       By orders entered June 3, 2003, and July 10, 2003, the District Court granted the

defendants’ motions for summary judgment, concluding that Blacknall’s claims were

barred by issue preclusion. Blacknall appealed. See C.A. No. 03-2712. However,

defendant Steven Georgalas’ motion for summary judgment, as well as the defendants’

cross-claims, remained pending in the District Court. Thus, on March 2, 2004, this Court

dismissed Blacknall’s appeal for lack of appellate jurisdiction. Blacknall then returned to

the District Court, filing a motion for certification of judgment pursuant to Federal Rule

of Civil Procedure 54(b). By order entered July 19, 2005, the District Court denied

Blacknall’s Rule 54(b) motion as moot, dismissed the defendants’ cross-claims, and

granted Steven Georgalas’ motion for summary judgment. This timely appeal followed.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We subject the District

Court’s grant of summary judgment to plenary review, and apply the same standard as the

District Court. McLeod v. Hartford Life and Acc. Ins. Co., 372 F.3d 618, 623 (3d Cir.

2004). We may affirm the District Court on any grounds supported by the record. See

Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000) (en banc). Because this appeal

presents no “substantial question,” we will summarily affirm the District Court’s July 19,

2005, order. 3d Cir. LAR 27.4 and I.O.P. 10.6.

       Blacknall’s claim of false arrest or false imprisonment is barred by Heck v.

Humphrey, 512 U.S. 477, 481 (1994) (holding that a litigant cannot proceed under § 1983


Municipal Court, the complaint against Officer Citarella was dismissed for lack of
probable cause. Blacknall did not appeal.

                                             3
if success on his claim would necessarily imply the invalidity of the fact or duration of his

conviction or sentence). Blacknall alleges that his April 29, 2000, arrest and

imprisonment were unlawful. Blacknall, however, was indicted, tried, and convicted of

third-degree resisting arrest which required proof that Blacknall prevented a law

enforcement officer from effecting a lawful arrest by using or threatening to use physical

force or violence against an officer. See N.J.S.A. 2C: 29-2(a)(3). Therefore, because

Blacknall would have to negate an element of third-degree resisting arrest, an offense of

which he has been convicted, in order to prevail on his claim of false arrest or

imprisonment, his claim is barred by Heck. See Heck, 512 U.S. at 487 n. 6.

       An excessive force claim requires proof that the officers’ conduct was objectively

unreasonable, considering several factors. See, e.g., Carswell v. Borough of Homestead,

381 F.3d 235, 240 (3d Cir. 2004) (the standard of reasonableness assesses the

circumstances “from the perspective of a reasonable officer on the scene”) (citations and

quotations omitted). These factors include: the severity of the crime, whether the suspect

poses an immediate threat, and whether the suspect is resisting arrest. Graham v. Connor,

490 U.S. 386, 396 (1989). Further, “[n]ot every push or shove, even if it later may seem

unnecessary in the peace of a judge’s chambers’ violates the Fourth Amendment.” Id.

(internal quotations and citation omitted). Here, officers responded to sounds of gunfire

at the VFW Hall. In attempting to locate the weapon or weapons, Officer Citarella

initiated contact with Blacknall. The record clearly shows that Blacknall was acting

belligerently, cursing and refusing to follow directions. The situation escalated, and

                                             4
Blacknall hit Officer Citarella in the face. At that point, Officer Citarella pulled Blacknall

to the ground with a “leg sweep,” scratching Blacknall’s face in the process. Under these

circumstances, where he responded with minimal force to a physical attack, Officer

Citarella’s actions were reasonable under the Fourth Amendment.

       Blacknall’s claim that Officers Citarella and Georgalas filed false incident reports

and offered perjured testimony at his state trial is likewise without merit. Although

Blacknall’s version of the events of April 29, 2000, differs from that of the officers,

Blacknall’s assertion that their incident reports were intentionally false is conclusory and

wholly unsupported by evidence in the record. Moreover, it is well-settled that police

officers are absolutely immune from § 1983 suits for damages for giving allegedly

perjured testimony at a criminal trial. Briscoe v. LaHue, 460 U.S. 325 (1983).

       We next conclude that Blacknall’s claim that the supervisory defendants failed to

adequately train Officers Citarella, Georgalas, and Leveroni lacks merit. “A supervising

authority may be liable under § 1983 for failing to train police officers when the failure to

train demonstrates deliberate indifference to the constitutional rights of those with whom

the officers may come into contact.” Gilles v. Davis, 427 F.3d 197, 207 n. 7 (3d Cir.

2005) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)). But to establish

liability on a failure to train claim under § 1983, a plaintiff “must identify a failure to

provide specific training that has a causal nexus with [his] injuries and must demonstrate

that the absence of that specific training can reasonably be said to reflect a deliberate

indifference to whether the alleged constitutional deprivations occurred.” Reitz v. County

                                               5
of Bucks, 125 F.3d 139, 145 (3d Cir. 1997). Because Blacknall failed to make this

showing, the supervisory defendants were entitled to summary judgment on his failure to

train claim.

         Finally, to the extent that Blacknall alleged a conspiracy, his claim lacks merit

because it rests solely upon subjective suspicions and speculation, and is unsupported by

any allegation or evidence of race-based animus. See Griffin v. Breckenridge, 403 U.S.
88, 102-03 (1971); see also Young v. Kann, 926 F.2d 1396, 1405 (3d Cir. 1991).

         For the foregoing reasons, we will summarily affirm the District Court’s July 19, 2005

order.




                                                 6